Citation Nr: 1132201	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-19 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and degenerative joint disease (DJD).

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD.

3.  Entitlement to service connection for a right toe disorder, claimed as a permanent deformity of the right toe.

4.  Entitlement to service connection for insomnia, claimed as total loss of sleep.

5.  Entitlement to service connection for a neuropsychiatric disorder, claimed as a hygiene disorder.

6.  Entitlement to an effective date earlier than November 11, 2003 for the grant of service connection and the assignment of a 10 percent rating for right knee retropatellar bursitis, synovitis, and DJD.

7.  Entitlement to a disability rating in excess of 10 percent for right knee retropatellar bursitis, synovitis, and DJD.

8.  Entitlement to a compensable disability rating for allergic rhinopharingitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1988.  The Veteran also had active duty for training (ACDUTRA) from June 12, 1981 to August 20, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims set forth on the title page, above. 

The issues of (1) entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; (2) entitlement to service connection for a right distal tibial posterior mass (osteo-chondroma), to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; (3) entitlement to service connection for gastritis and gastroesophageal reflux disease (GERD), to include as secondary to all service-connected disorders as a result of the medications taken therefore; and (4) entitlement to a compensable disability rating for flat feet have been raised by the record-specifically, an August 2009 letter from the Veteran-but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; entitlement to service connection for a right toe disorder, claimed as a permanent deformity of the right toe; entitlement to service connection for insomnia, claimed as total loss of sleep; entitlement to service connection for a neuropsychiatric disorder, claimed as a hygiene disorder; entitlement to a disability rating in excess of 10 percent for right knee retropatellar bursitis, synovitis, and DJD; and entitlement to a compensable disability rating for allergic rhinopharingitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 3, 2009, prior to the promulgation of a decision in the appeal by the Board, the Veteran indicated in written correspondence that he was withdrawing his claim for entitlement to an effective date earlier than November 11, 2003 for the grant of service connection and the assignment of a 10 percent rating for right knee retropatellar bursitis, synovitis, and DJD.




CONCLUSION OF LAW

The criteria are met for withdrawal of the claim for entitlement to an effective date earlier than November 11, 2003 for the grant of service connection and the assignment of a 10 percent rating for right knee retropatellar bursitis, synovitis, and DJD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  The Veteran withdrew his appeal as to the issue of entitlement to an effective date earlier than November 11, 2003 for the grant of service connection and the assignment of a 10 percent rating for right knee retropatellar bursitis, synovitis, and DJD, in a letter dated August 3, 2009.  The Board notes that the Veteran's representative listed this issue in a January 2011 statement, and that he directly quoted the Veteran's April 2004 claim, which preceded his August 2009 withdrawal.  The Board finds that the Veteran's express and unambiguous statement of withdrawal is controlling, especially in light of the representative's failure to note, address, or otherwise demonstrate awareness of it.  Consequently, the criteria are met for withdrawal of that claim.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an effective date earlier than November 11, 2003 for the grant of service connection and the assignment of a 10 percent rating for right knee retropatellar bursitis, synovitis, and DJD is dismissed.


REMAND

Remand is required in order to provide the Veteran with the requested hearing before a Veterans Law Judge of the Board via video conference at his local RO, in compliance with due process and the Veteran's July 2011 written request.  The Board acknowledges that it received the Veteran's request after the RO had completed its March 2010 supplemental statement of the case and sent the case to the Board.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700, a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Moreover, pursuant to 38 C.F.R. § 19.75, hearings on appeal held at VA field facilities will be scheduled for each area served by an RO.  On remand, the RO shall schedule the Veteran for a video conference hearing.  38 C.F.R. § 20.704(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge, with appropriate notification of the date, time, and location to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


